Citation Nr: 1110512	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-37 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Retention of eligibility for educational benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill - Selected Reserve (MGIB-SR)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from July 1973 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued in February 2007 and March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2008.  A copy of the transcript of this hearing has been associated with the claims file.

The Board notes that the Veteran's claims for entitlement to basic eligibility for educational assistance benefits under Chapters 30 and 34 of Title 38 of the United Stated Code and Chapter 1607 of Title 10 of the United States Code were denied in a July 2009 decision.  At that same time, the issue listed on the previous page was remanded for additional development.  The Board notes that, despite its July 2009 decision on the Chapters 30/34 and Chapter 1607 claims, the Supplemental Statement of the Case issued in March 2010 readjudicated these issues.  However, as there is a prior final Board decision denying entitlement to these benefits, there is no longer any justiciable issue for the Board to decide.  Consequently, those claims are no longer before the Board and will not be discussed herein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In July 2009, the Board remanded the issue of retention of educational assistance benefits under Chapter 1606 (MGIB-SR) for additional development.  Specifically the Board requested that the Veteran's service personnel records be obtained.  In addition, noting that the evidence of record demonstrates that the Veteran had surgery on his shoulder in August 2006 and that it is unclear whether the Veteran was separated from the Selected Reserve due to disability, the Board instructed the RO, when readjudicating the claim, to consider whether 38 C.F.R. § 21.7550(d) is applicable.  

The Board notes that the body of the July 2009 remand explains that the reason for obtaining the Veteran's service personnel records was to obtain his discharge documentation to determine the exact reason he was discharged from the Selected Reserve in September 2006; in other words, to determine whether his discharge was due to disability not the result of his own willful misconduct such that 38 C.F.R. § 21.7550(d) may apply to extend the expiration date of eligibility for the Veteran's MGIB-SR benefits.  A review of the service personnel records obtained reveals that the only document received relating to the Veteran's discharge is the September 27, 2009, order notifying the Veteran of his discharge from the United States Army Reserve, which was already of record.  This order indicates the authority for the discharge was Army Regulation 135-178, which is the regulation relating to National Guard and Army Reserve Administrative Discharges.  There is no specific section referred to that would give VA guidance as to the exact reason for the Veteran's discharge.  Thus, this document does not answer the question as to the reason for the Veteran's discharge in September 2006.

Furthermore, the Board notes (and the RO appears to have conceded) that the Veteran's unit was called to active duty in support of operations in Iraq in or about August 2006.  The Veteran has reported that he was not able to join them due to his need to have surgery on his right shoulder.  The evidence of record demonstrates that the Veteran underwent surgery on his right shoulder on August 10, 2006.  However, there is nothing in the service personnel records demonstrating that the Veteran was called to active duty or that he was excused from mobilizing with his unit because of disability.  Thus, the Board finds that remand is necessary in order to obtain documentation relating to the Veteran's call to active duty and/or exclusion from mobilization due to disability and documentation relating to his discharge from the Selected Reserve in September 2006.

In addition, the Board notes that the March 2010 Supplemental Statement of the Case fails to address 38 C.F.R. § 21.7550(d) and whether it is applicable in the Veteran's claim as instructed in the July 2009 remand.

Consequently, the Board finds that the previous remand instructions have not been substantially complied with and remand is necessary to ensure compliance therewith.

Accordingly, the case is REMANDED for the following action:

1.   Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request a search be conducted of the Veteran's service personnel records for records relating to the Veteran's call to active duty and/or exclusion from mobilization with his unit due to disability and to his discharge from the Selected Reserve in September 2006 (especially any records demonstrating the reasons for his discharge).  Copies of all pertinent records should be obtained and associated with the claims file.  If records are unavailable from any sources, a negative reply is requested.

2.  After additional notification and development deemed necessary has been accomplished, the Veteran's claim should be readjudicated, specifically addressing whether 38 C.F.R. § 21.7550(d) is applicable.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


